 PEPSI-COLA LOUISVILLE BOTTLERS, ETC.463WE WILL give backpay to John Stillwell and Edward Kovalsky because ofour failure to recall them in order of seniority when work became availableafter the layoff of December 30, 1961.REICHART F uRNrrrURE Co.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 2107Clark Building,Pittsburgh 22, Pennsylvania,Telephone Number,Grant 1-2977,if they have questions concerning this notice or compliance with its provisions.Pepsi-Cola Louisville Bottlers, a Division of Pepsi-Cola GeneralBottlers,Inc.andBrewery and Soft Drink Workers, LocalUnionNo. 20,of International Union of United Brewery,Flour,Cereal,Soft Drink and Distillery Workersof America, AFL-CIO.Case No. 9-CA-2571. October 24, 1962DECISION AND ORDEROn August 3, 1962, Trial Examiner Leo F. Lightner issued hisIntermediate Report in the above-entitled proceeding, funding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman McCullochand MembersLeedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and brief,1 and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2i In contending that It was under no duty to bargain with Brewery Workers Local UnionNo. 20 for a new collective-bargaining agreement,Respondent relies onSheets v. LosAngeles Metropolitan Transit Authority,364 P. 2d 332(Calif., 1961).Apart from anyother consideration,that case is distinguishable from the instant case on the followinggrounds.While the California Supreme Court held that a collective-bargaining agreement"survives certification,"the court made it clear that the precertification contract wouldapply only to those employees who were represented by the same union both before andafter certificationHere,however, Respondent seeks to apply the Teamster precertificationcontract to employees now being represented by Brewery Workers.Moreover,inSheets,the court,in reaching its conclusion,relied in part on the provisions of a Californiastatute.!Respondent contends that Brewery Workers, by entering into an agreement withRespondent providing for a monthly checkoff of union dues to Brewery Workers, and by139 NLRB No. 36. 464DECISIONS OF, NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts the Recommendations of the Trial Examiner,with the following modification :The following paragraph is hereby substituted for the presentpenultimate paragraph appearing in the notice :This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered byany other material.posting notices stating that Respondent had agreed to deduct dues from the wages ofemployees"covered by the labor agreement"and that employees were required to joinBrewery workers, adopted the existing Teamster contract,which contained checkoff andunion-security provisions.We find no merit in this contention In view of the fact thatat all relevant times herein,Brewery workers maintained its position that it was pro-ceedingwith its demand that Respondent negotiate a new collective-bargaining agree-ment, we find that,whatever the other legal effects,if any, of the above-described conduct,it did not constitute an adoption by Brewery workers of the collective-bargaining agree-ment between Respondent and Teamsters.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Leo F. Lightner in Louisville,Kentucky,on July 5, 1962, on the complaint of the General Counsel, as amended,and the answer,as amended,of the Pepsi-Cola Louisville Bottlers, a Division ofPepsi-Cola General Bottlers, Inc., herein referredto as the Respondent.'The issuelitigated is whether the Respondent engaged in unfair labor practices and therebyviolated Section 8(a)(5) and(1) of the Labor Management Relations Act, 1947, asamended, 61 Stat. 136, herein called the Act.The parties waived oral argument.Briefs filed by the General Counsel,Respondent,and Charging Party have beencarefully considered.Upon the entire record,and from my observation of the witnesses,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation.Respondent is engaged in the business ofbottling and distributing soft drinks at its plants in Louisville and Lebanon, Ken-tucky, andPaoli, Indiana.During the calendar year of 1961,a representativeperiod, Repsondent had a direct inflow to its said plants of goods and materials, ininterstate commerce,valued in excessof $50,000, whichwere purchased and re-ceived diiectly from points outside the States of Kentucky and Indiana.Respond-ent admits,and I find,that it is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDBrewery and Soft Drink Workers, Local Union No. 20,of InternationalUnion ofUnited Brewery, Flour, Cereal, Soft Drink and Distillery Workers of America, AFL-CIO, herein called the Union,is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssueThe principal issue raised by the pleadings and litigated at the hearing is whetherRespondent,asmore fully set forth in the complaint,engaged in activity in contra-vention of the provisions of Section 8(a)(5) and(1) of the Act,by: (a) Refusingto negotiate or discuss with the Union any matters relating to rates of pay,hours of1The charge was filed on April 19, 1962,and the complaint issued on May 25, 1962 PEPSI-COLA LOUISVILLE BOTTLERS, ETC.465employment, or other terms or conditions of employment of the employees in anappropriate unit; or, (b) adamantly insisting that the Union accept and adopt acollective-bargaining agreement previously negotiated by a predecessor union; or,(c) adamantly insisting that the Union administer a prior existing contract, withoutfurther bargaining or negotiations until its expiration on or about February 9, 1963.B. The appropriate unit; Union's exclusive representative status in said unitThe complaint alleges, the answer admits, and I find, that at all times materialherein "all warehousemen, mechanics, production workers, drivers, route-salesmen,porters, vending machine maintenance men and advertising sign men at the Respond-ent's plants in Louisville and Lebanon, Kentucky, and Paoli, Indiana, excludingexecutives, administrative, office employees, plant clerical employees, all other em-ployees, seasonal employees, guards, route managers, assistant supervisors, assistantmanagers, and all other supervisors as defined in the Act," constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of theAct.The complaint alleges, the answer admits, and I find, that at all times materialherein the Union, having been duly designated by a majority of the employees in theaforesaid unit, and having been certified by the Board as exclusive representative ofsaid unit on March 5, 1962, has been and is the exclusive representative of theemployees in said appropriate unit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.C. Respondent's refusal to bargain1.BackgroundThere is no dispute of consequence as to the evidentiary facts.On an obscure,and unimportant, date prior to 1950, a local of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America was recognized asthe exclusive bargaining agent of the unit with which we are here concerned. Itisundisputed that in February 1960, the unit with which we are here concerned wasrepresented by Soft Drink Workers, Waste Paper Handlers, State County andMunicipal Drivers and Helpers, Local Union No. 86, of Louisville, Kentucky, affili-ated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.On February 10, 1960, Respondent entered into a collective-bargaining agreement with said Local Union No. 86.This agreement providedinter alia:This contract shall become effective February 10, 1960, and shall continue infull force and effect through February 9, 1963, and thereafter shall continue infull force and effect for successive periods of 12 months each, unless the Com-pany shall serve written notice upon the Union, or unless the Union shall servewritten notice upon the Company, of the proposed termination or modificationhereof, not less than 60 days prior to February 10, 1963, or any successiveanniversary thereafter.Thereafter, upon consideration of a petition by the Union herein, the Board, onJanuary 25, 1962, found that the existing contract was not a bar to an election, anddirected an election.On March 5, 1962, the Board certified the Charging Partyherein as the collective-bargaining agent for the unit describedsupra .22.The Union's request and Respondent's refusalOn March 7, 1962, the Union, by letter from Charles W Pero, Jr., secretary andbusiness agent, advised C. T. Yann, vice president of Respondent, of its receipt of theBoard's certification "as the exclusive representative of your employees for thepurpose of collective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment," and of the Union's desire to meetwith Respondent relative to these matters.Subsequently, on March 30, 1962, ameeting was held at the office of Respondent's counsel.The meeting was attendedby Paul M. Fessenden, regional director of the International, and Charles W.Pero, Jr, for the Union, and Hubert T. Willis, counsel, C. T. Yann, vice president,and R W, Selleck, senior vice president, for the Respondent.The Union advisedRespondent of its desire to negotiate a new contract.Respondent advised the Unionthat inasmuch as they had previously negotiated a 3-year contract commencingFebruary 10, 1960, which by its terms had not expired, that it would refuse to2I have taken official notice of Case No 9-RC-4458 (not published in NLRB volumes). 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargain for a new contract.Respondent, nevertheless, indicated a willingness torecognize the Union as the representative of the employees for the purposes ofadministering the contract then in effect and a willingness to negotiate relative tothe administration of such matters.Respondent also offered to negotiate with theUnion for a new contract for a period commencing February 10, 1963.On April 4, 1962, Pero and Fessenden, by letter to Yann, reasserted the Union'sdemand that the Respondent enter negotiations with the Union for the purpose ofarriving at a new agreement. It is undisputed that Respondent never entered intonegotiations with the Union with respect to rates of pay, wages, hours of employ-ment, or other conditions of employment.The undisputed testimony of C. T. Yann, vice president of Respondent, was thatat the March 30 meeting the Union called to the attention of the Respondent thefact that Respondent had been checking off union dues on a quarterly basis .3TheUnion requested that dues be checked off on a monthly basis and Respondent agreedto consider the request.Yann asserted that he and Pero agreed to such an arrange-ment on May 17, 1962. The agreement was that the Company would deduct amonthly checkoff in place of the former quarterly checkoff.These checkoffs werepursuant to authorizations executed by the employees in favor of the Union.Atthe time Yann testified one such monthly checkoff had been made and inferentiallyremitted.On May 20, 1962, a bulletin, over the signature of Charles W. Pero, Jr., ap-peared on the bulletin board provided for the Union by the Respondent at itsplant, inferentially the Louisville plant.Several subjects are covered in said bulle-tin.Germane to the issues here are subjects captioned "Checkoff-Union Dues"and "Contract Negotiations" which were as follows:Checkoff--Union DuesEffective with the month of June 1962 the Company has agreed to deductmonthly from the pay of each employee covered by the labor agreement theproper union dues, upon written authorization by each employee.Employeesnotauthorizing the employer to deduct dues shall be required to pay at theunion office on a monthly basis.The monthly union dues shall be $5.00 per month and shall be payableduring the calendar month to which they are applicable.Deductions will bemade on checks issued on the second Friday of each month.The Union shall collect all other payments such as initiation fees and with-drawal cards and payment shall be made to the Union at the Union office.Contract NegotiationsYour Union is exerting every legal effort to require the employer to nego-tiate a new contract with Brewery & Soft Drink Workers Local Union No. 20.The issue is currently being reviewed by the National Labor Relations Board.Every effort is being made to expedite this matter.You shall be promptlynotified of any new developments regarding subject matter.On June 22, 1962, another bulletin, over the signature of Pero, appeared on thebulletin board.This notice bore the legend of the Union and was addressed to"allLocal Union No. 20 members-Pepsi-Cola Louisville Bottlers."The bulletinread:Contract NegotiationsThe National Labor Relations Board on May 25, 1962, issued a complaintagainst the Company for refusing to negotiate or discuss any matters relatingto-rates of pay, hours of employment or other terms and conditions of em-ployment.The National Labor Relations Board has scheduled a hearing on the subjectmatter on the 5th day of July, at 10 o'clock in the forenoon, United StatesPost Office Building in Louisville, Kentucky.The executive board has duly appointed Brother Raymond Owens to attendthishearing alongwith the undersigned and the General Counselor for theInternational Union,JamesE. Paradise.8 Paragraph III of the contract with Teamsters local provided : "The Company willdeduct quarterly from the pay of each employee covered by this agreement the properUnion dues, upon his or her written authorization." PEPSI-COLA LOUISVILLE BOTTLERS, ETC.467The above informationis inkeeping with Local 20's policy to keep youposted on the events as they occur.Union Membership for new EmployeesThe employees listed below are contractually required to become membersof Local Union No. 20, and are hereby directed to report to the union office,40-9Henry Clay Hotel, prior to July 1, 1962.Arrangements can be madeby calling theunionoffice (Ju. 4-8820) or by contacting your respective shopsteward (a list of names isthen set forth).Yannassertedthat it was Respondent's position, as expressed to the Union atthemeeting of March 30, that the current contract with the Teamsters remainedin effect untilits termination insofar asit related to wages and working conditions.It is undisputed that Respondent was never advised that the Union no longer de-sired to negotiate a new contract.Yann acknowledged that in response to aninquiry from Pero, a few days before the hearing, relative to when the Respondentwould negotiatean agreementwith the Union, he advised Pero that this was a"legalmatter."Yann acknowledged that he had not negotiated or signed anyagreement with the Unionamendingthe former contract with the Teamsters orreached any agreement with the Union relative to the application of the union-shopprovision.D. Respondent's defenses and concluding findingsRespondent acknowledges that at the meeting of March 30, 1962, it refused tonegotiate a new contract with the Union relating to wages, hours, and workingconditions.The refusal was predicated on the ground that the current contractwith the Teamsters Union, insofar as it related to wages and working conditionsremained in effect until its stated termination.Respondent offered to recognizethe Union as the collective-bargaining representative of the employees in the unitfor the purpose of administering the current contract, also for the purpose of nego-tiating on any matters relating to grievances under that contract.Respondent in-dicated a willingness to negotiate with the Union on matters relating to wages andworking conditions for a period beginning February 10, 1963.Respondent assertsthat in view of the existence of the previous agreement with the Teamsters, thepredecessor collective-bargaining representative, it was under no duty to bargainrelative to matters related to wages and working conditions for any period duringthe term of the agreement.The thrust of Respondent's contention is that the Board was in error in its de-cisions inthe American SeatingandLudlow Typographcases?Respondent assertsthat the Board's decisions are "utterly repugnant to all concepts of legal rectitudeand fairness and morality."Respondent asserts that it is bound for the full termof the contract by the provisions thereof but the employees are only bound forsuch periods as the Board takes a notion to hold them bound, usually 2 years.Itappears that the Respondent proceeds upon the erroneous assumption thatcommon law principles of agency are applicable.Under common law Respondentcould appropriately urge that an agreement entered into for a stated period by anagent on behalf of its principal, within the scope of the agent's authority, wouldbe a binding agreement for the term.However, we are here treating with anagency quite apart from the common law concept of a consensual relationshiprevocable at will.The agency here, described as "exclusive bargaining repre-sentative," is a special one created and governed by statute.Under the schemeof the statute it is selected by a simple majority; it is not revocable at will; itrepresents a shifting group of employees including not only those who approvebut those that disapprove and those that never had an opportunity to express theirchoice.The right to change, or revoke is limited and subject to Board regula-tions.The authority of the agent is, in a substantial degree, a statutory grant.In theAmerican Seatingcase,supra,and in numerous other cases, the Boardand courts have held that the National Labor Relations Act provides the machineryfor the selection and change of exclusive bargaining representatives.The Boardin determining whether an existing contract should be a bar to the holding of anelection has had to balance two separate interests "the interest of employees andsociety in the stability that is essential to the effective encouragement of collectivebargaining, and the sometimes conflicting interest of employees in being free to4 Ame ,can Seatinq Company,106 NLRB 250, andLudlow Typograph Company,113NLRB 724672010-63-vol. 13 9-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDchange their representatives at will."Originally the Board held that a contractformore than 1 year would be considered a contract of unreasonable duration.In 1947, the period was extended to 2 years, except in those situations where longerterm contracts were customary in the industry.The factual finding of the Board, inAmerican Seating,at page 254, has equalapplication to the facts herein:When the Respondent and the(Union)enteredinto their 3-year bargaining contract in 1950, they were on notice that, after the first2 years of its term, unless it could be shown that longer term contracts were cus-tomary in the industry, the contract would not prevent the selection of a newbargaining representative for any group of employees who might constitute an ap-propriate unit.At page 255 the Board stated:If the Respondent's contention is sound, a certified bargaining representativemight be deprived of effective statutory power as to the most important sub-jects of collective bargaining for an unlimited number of years as the result ofan agreement negotiated by an unwanted and repudiated bargaining representa-tive.There is no provision in the statute for this kind of emasculated certifiedbargaining representative.Moreover, the rule urged by the Respondent seemshardly calculated to reduce"industrial strife" by encouraging the "practiceand procedure of collective bargaining,"the declared purpose of the NationalLabor Relations Act, as amended.The Board found that the refusal of Respondent to bargain concerning wages, hours,and other working conditions was in derogation of the provisions of Section 8 (a) (5)and (1) of the Act.In an analogous case an employer insisted it and individual employees had con-stitutional rightswhich must be preserved, premised upon individual contractsbetween the employer and employees predating an initial Board certification of a col-lective-bargaining agent.The circuit court in rejecting this contention said: "Con-tracts must be understood as having been made not only with reference to existinglegislation but also with reference to the possible exercise of any rightful authorityof the government,and no obligation of existing contracts may be invoked to defeatthat authority."The court held: "Inasmuch as the Congress has been authorizedby the Constitution to enact the National Labor Relations Act, it follows thatsubsisting agreements,negativing,abridging or infringing upon full effectuation ofthe legislative purpose mustfall.N.L.R.B. v. J. I. Case Company,134 F. 2d 70,72, 73 (C.A. 7), affd. 321 U.S. 332.Respondent urges that in theModinecase 5 "the trial Court's holding that thecontract was in force and effect up to its extended expiration date was not reversed,and was therefore impliedly upheld except insofar as it related to the union recogni-tion clause...."The circuit court expressly said,inter alia:"Whether or not thesubstantive provisions as to wages,hours, etc.,were still binding after the certificationof CIO is not the question presented here."The Board has found theModinecase not apposite.Ludlow Typograph Company, supra.Respondent,by amended answer, urges that the Union, by its conduct, waivedits insistence upon the negotiation of a new current contract.This contention ispremised upon two events:the agreement between the Respondent and Union rela-tive to a checkoff of dues, and the notices posted by the Union.Ihave found,supra,on the undisputed testimony of Yann, that on May 17,1962, the parties agreed to a monthly checkoff of dues, pursuant to new authoriza-tions running in favor of the Union. I have also found from the testimony ofYann that no agreement was made between the parties relative to other terms andconditions of a collective-bargaining agreement,including a union-security provision.Respondent urges the Union's reference to "each employee covered by the laboragreement,"isa published recognition of the existence of the Teamster agree-ment.Likewise, Respondent urges the Union in its second bulletin stated that em-ployees "are contractually required to become members of Local Union No. 20."Respondent urges that this statement constituted an acknowledgment that the pred-ecessor agreement was still in effect.I find no merit in Respondent's contention that the conduct of the Union con-stitutedwaiver.The Union, in both notices, advised the membership that it wasproceeding with its demand"to require the employer to negotiate a new contract."The undisputed facts herein establish that there was no agreement between Re-spondent and the Union relative to union security, the Union's notice to the con-trary notwithstanding.BMolineMfg. Co v. Grand LodgeInternational AssociationofMachinists,216 F. 2d326 (CA. 6). PEPSI-COLA LOUISVILLE BOTTLERS, ETC.469The Board has repeatedly held that statutory rights may be "waived" by col-lective bargaining, it has also said that such a waiver "will not readily be inferred"and there must be "a clear and unmistakable" showing "that waiver occurred."Beacon Piece Dyeing and Finishing Co., Inc.,121 NLRB 953, 956. It is undis-puted that Respondent was never advised that the Union no longer desired tonegotiate a new contract.The language of the bulletins indicated quite the con-trary.I find no evidence of waiver.Accordingly, I conclude and find that the preexisting contract with the predecessorcollective-bargaining representative did not afford Respondent a lawful reason forits admitted refusal to bargain with the certified Union relative to wages, hours,and other working conditions, and that Respondent's conduct constituted an unfairlabor practice and was in violation of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent refused to bargain with the Union in viola-tion of Section 8(a) (5) and (1) of the Act, by failing and refusing upon request,to bargain with the Union, whom I have found represented a majority of the em-ployees in the appropriate unit, I shall recommend that Respondent be ordered tocease and desist from engaging in such conduct,and, upon request,to bargainwith the Union as the exclusive representative of the employees in the appropriateunit.Because of the absence of any claim that Respondent's failure was in bad faith,because of the absence of any indication that danger of the commission of otherunfair labor practices is to be anticipated from the Respondent's conduct in the past,and since Respondent's unfair labor practices arose entirely out of a legal ques-tion involving no antiunion animus, I shall recommend that Respondent not beordered to cease and desist from the commission of any other unfair labor practices.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Allwarehousemen, mechanics, production workers, drivers, route-salesmen,porters, vending machine maintenance men and advertising sign men at the Re-spondent's plants inLouisvilleand Lebanon,Kentucky,and Paoli, Indiana, excludingexecutives,administrative,office employees,plant clerical employees, all other em-ployees, seasonal employees,guards, route managers,assistant supervisors,assistantmanagers, ,and all other supervisors as defined in the Act,constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of theAct.2Brewery and Soft Drink Workers, Local Union No. 20, of International Unionof UnitedBrewery, Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIO,has been,at all material times herein,the exclusive representative of allthe employees in the aforesaid appropriate unit for the purpose of collective bargain-ing within the meaningof Section9(a) of the Act.3.By refusing,on and after March 30,1962,to bargain,upon request,with theUnion concerning wages, hours, and other working conditions for employees in theunit, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (5) and(1) of the Act.4The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent, Pepsi-ColaLouisville Bottlers, a Division of Pepsi-Cola General Bottlers, Inc., Louisville, Ken-tucky, its officers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collectively with Brewery and SoftDrink Workers, Local Union No. 20, of International Union of United Brewery, 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlour, Cereal, Soft Drink and Distillery Workers of America, AFL-CIO, as theexclusive representative of the employees in the appropriate unit described below,by refusing, upon request, to bargain with the Union concerning wages, hours, andother working conditions for the employees in the unit.The said unit is definedas follows:All warehousemen, mechanics, production workers, drivers, route-salesmen,porters, vending machine maintenance men, and advertising sign men at theRespondent's plants in Louisville and Lebanon, Kentucky, and Paoli, Indiana,excluding executives, administrative, office employees, plant clerical employees,all other employees, seasonal employees, guards, route managers, assistant super-visors, assistant managers, and all other supervisors as defined in the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain with Brewery and Soft Drink Workers, Local UnionNo. 20, of International Union of United Brewery, Flour, Cereal, Soft Drink andDistilleryWorkers of America, AFL-CIO, concerning wages, hours, and otherworking conditions for employees in the appropriate unit.(b) Post at its plants in Louisville and Lebanon, Kentucky, and Paoli, Indiana,copies of the attached notice marked "Appendix." 6Copies of said notice, to befurnished by the Regional Director for the Ninth Region, shall, after being dulysigned by the Respondent, be posted by it immediately upon receipt thereof, and bemaintained for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for the Ninth Region, in writing, within 20days from the date of the receipt of this report, what steps the Respondent has takento comply with the foregoing Recommendations.It is further recommended that, unless within 20 days from the date of the receiptof this intermediate Report the Respondent shall notify the aforesaid RegionalDirector in writing that it will comply with the foregoing Recommendations,7 theNational Labor Relations Board shall issue an order requiring the Respondent totake the aforesaid action.o In the event that these Recommendations be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of the United States Circuit Court of Appeals, the words "Pursuant to a Decreeof the United States Circuit Court of Appeals, Enforcing an Order" shall be substitutedfor the words "Pursuant to a Decision and Order "7In the event these Recommendations be adopted by the Board, this provision shall bemodified to read, "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with the Brewery and Soft DrinkWorkers, Local Union No. 20,of InternationalUnion of United Brewery, Flour,Cereal, Soft Drink and Distillery Workers of America, AFL-CIO, as the ex-clusive representative of all our employees in the appropriate unit describedbelow, by refusing to bargain with said Union concerning wages, hours, andother working conditions for the employees in the unit.The bargaining unit referred to herein is described as follows:Allwarehousemen,mechanics, productionsworkers, drivers, route-salesmen,porters, vending machine maintenance men, and advertising signmen at the Company's plants inLouisville and Lebanon, Kentucky, andPaoli, Indiana, excluding executives, administrative, office employees, plantclerical employees, all other employees, seasonal employees, guards, route SEARS, ROEBUCK& CO., INC.471managers, assistantsupervisors,assistantmanagers,and all other super-visors as defined in the Act.PEPSI-COLALOUISVILLE BOTTLERS,A DIVISIONOF PEPSI-COLA GENERAL BOTTLERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice,TransitBuilding, Fourth and Vine Streets, Cincinnati 2, Ohio, Telephone Number, Dunbar1-1420, if they have any question concerning this notice or compliance with itsprovisions.Sears, Roebuck & Co.,Inc.andRetail Department Store Em-ployees Local 1207.Case No. 19-CA-2209. October 25, 1962DECISION AND ORDEROn May 3, 1962, Trial Examiner Martin S. Bennett issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter the Re-spondent, the Charging Party, and the General Counsel filed excep-tions to the Intermediate Report and supporting, briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.'1The notice appended to the Intermediate Report Is hereby amended by deleting thephrase "This notice must remain posted for 60 days from the date hereof," and substitut-ing therefor the phrase"This notice must remain posted for 60 consecutive days from thedate of posting."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard at Seattle,Washington, on September 20, 21,22, 25, 26, and27, 1961.The amended complaint I alleges that Respondent Sears, Roebuck & Co.,1The original complaint issued June 23, 1961,and was based upon a charge filed May 8,1961, alleging violations of Section 8(a) (1) and(5) of the Act.An amended charge139 NLRB No. 35.